Citation Nr: 1044063	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-27 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
right tibial plateau fracture, status post open reduction and 
internal fixation with subsequent hardware removal and quadriceps 
atrophy.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran had active service from October June 1992 to October 
1992, from October 1998 to February 1999, from February 2001 to 
September 2002, and from January 2005 to March 2006.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In this case, the Veteran has contended that his employment is 
limited due to his service-connected disability and thus it is 
determined that a TDIU claim has been reasonably raised.  As 
such, it is considered a component of the instant appeal, as 
noted on the title page of this decision.  See Rice v. Shinseki, 
22 Vet. App. 447, 451 (2009).

The issue of entitlement to a temporary total (100 
percent) rating for service-connected disability of right 
tibial plateau fracture requiring hospital treatment or 
observation in May 2006, as well as the issue of 
entitlement to vocational rehabilitation have been raised 
by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.   The Veteran's right tibial plateau fracture status post open 
refraction and internal fixation with subsequent hardware removal 
and quadriceps atrophy is manifested by stiffness and full range 
of motion, with flexion additionally limited and additional 5 to 
10 degrees during flare-ups of pain.  There was no evidence of 
instability, nonunion, or ankylosis.

2.  The Veteran's service-connected disorders include right 
tibial plateau fracture status post open refraction and internal 
fixation with subsequent hardware removal and quadriceps atrophy 
rated as 10 percent disabling, yielding a combined disability 
rating of 10 percent.

3. The Veteran's service-connected disability does not render him 
unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right 
tibial plateau fracture status post open refraction and internal 
fixation with subsequent hardware removal and quadriceps atrophy 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Codes 
5260, 5261, 5262 (2010).

2.  The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.15, 4.16, 4.19, 4.25 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as a 
statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

In this case, VCAA letters in November 2006 and May 2008 apprised 
the Veteran of how to substantiate the claims and explained the 
division of responsibilities between VA and a claimant in 
developing a claim.  The Board further notes that both letters 
notified the Veteran that a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, no further 
development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of 
his claims.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  In this case, service treatment records, VA treatment 
records, VA examinations, and a transcript of a hearing before 
the undersigned are of record.  The Veteran has not identified 
any outstanding pertinent evidence to be obtained.

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claims.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).



I.  The claim for an increased rating
 
 Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during active service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disability and has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes. 

Additionally, under Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999), when a Veteran appeals the initial rating for a 
disability, VA must consider the propriety of a "staged" rating 
based on changes in the degree of severity of the disorder since 
the effective date of service connection.

The Veteran is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 for impairment of the tibia and fibula.  A 
10 percent rating is warranted for malunion of the tibia and 
fibula with a slight knee or ankle disability, a 20 percent 
rating is warranted for malunion with a moderate knee or ankle 
disability, and a 30 percent rating is warranted for malunion 
with a marked knee or ankle disability.  A 40 percent rating is 
warranted nonunion of the tibia and fibula with loose motion, 
requiring a brace.
  
Knee impairment with recurrent subluxation or lateral instability 
warrants a 10 percent evaluation if it is slight, a 20 percent 
evaluation if it is moderate or a 30 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Diagnostic Code 5259 provides for a 10 percent rating for 
symptomatic removal of semilunar cartilage.  

Under Diagnostic Code 5260, a 10 percent rating will be assigned 
for limitation of flexion of the knee to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the knee to 
30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 dictates that 
extension limited to 10 degrees is 10 percent disabling, 
extension limited to 15 degrees is 20 percent disabling, and 
extension limited to 20 degrees is 30 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Furthermore, in evaluating musculoskeletal disabilities, the 
Board must also consider additional functional limitation due to 
factors such as pain, weakness, fatigability, and incoordination.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

By a rating decision dated January 2007, the RO granted service 
connection for right tibial plateau fracture, status post open 
reduction and internal fixation with subsequent hardware removal 
and quadriceps atrophy, and assigned a 10 percent rating, 
effective March 26, 2006.  The Veteran appealed, asserting that 
his disability warranted a higher rating.  Specifically, the 
Veteran contended that his disability had a larger impact on his 
civilian career and personal health than was contemplated by the 
10 percent rating.

An April 2006 VA treatment record noted complaints of pain and 
stiffness in the right lower leg and knee, as well as pain in the 
lateral upper leg area with any protracted running or heavy use 
of the leg.  Examination revealed full range of motion in the 
knees with some mild patellar crepitus, bilaterally.  There was a 
bony prominence laterally on the right tibia that was mildly 
tender.  There was no evidence of effusion or instability, and 
drawer sign was negative.  Gait was normal.   A diagnosis of 
chronic knee pain, likely due to the loosening of a screw, was 
provided.

In May 2006, the Veteran underwent a subsequent operation to 
remove painful hardware from the right proximal tibia.  VA 
treatment records dated May to July 2006 reflected follow-up 
treatment for the Veteran's right tibial plateau disability.  
A July 2006 record indicated that the Veteran did not complain of 
pain, and he reported that his range of motion was the same as it 
was prior to his May 2006 surgery and his activities of daily 
living were not limited.

The Veteran was afforded a VA examination in November 2006.  The 
Veteran complained of chronic knee pain following his open 
reduction and internal fixation surgery in 2002, although stated 
he had less pain after the removal of his pins in May 2006.  The 
Veteran reported discomfort on a daily basis, with increased 
discomfort in cold weather.  He denied swelling, crepitus, 
locking, or collapsing of the knee, but he did complain of 
morning stiffness.  

Objectively, range of motion was not encumbered and repetitive 
movement of the knee was tolerable.  The Veteran did not use 
braces, crutched, or canes, nor did he take medication.  He 
reported flare-ups of pain with strenuous use, causing additional 
loss of motion, and treated with rest.  Physical examination 
revealed some lateral joint line tenderness, with no effusion, 
swelling, significant pain on movement, or increased pain on 
repetitive movement.  Active and passive flexion was from 0 to 
130 degrees with no lateral collateral, medial collateral, or 
cruciate ligament laxity identified.  McMurrays was also 
negative.  The examiner did note a half-inch atrophy of the right 
quadriceps compared to the left.  A diagnosis of right tibial 
plateau fracture status post open reduction and internal fixation 
with subsequent hardware removal with quadriceps atrophy was 
provided.  The examiner estimated an additional loss of motion of 
10 degrees of flexion during a flare-up of pain, without 
additional weakness or incoordination.

A December 2006 general VA examination deferred commenting on the 
Veteran's orthopedic problems due to his having undergone the 
November 2006 VA examination.  The examiner did state that the 
Veteran had no limitations to physical or sedentary employment, 
including employment as a civilian helicopter pilot.  However, 
the examiner stated that the orthopedic limitations on employment 
would be addressed in a separate examination.  

The Veteran was afforded another VA orthopedic examination in 
October 2008.  At that time, he complained of constant pain in 
his right knee, with morning stiffness and pain getting out of 
bed.  The Veteran was able to stand for five to ten minutes as 
well as walk about one and a half miles before having to stop.  
He did not use any braces, canes, orthotics, or assistive devices 
but did report using a knee sleeve, and added that rest, Motrin, 
yoga, stretching, and exercises helped during a painful flare-up.  
The Veteran also reported increase weakness but denied any 
fatigability, loss of coordination, or joint swelling.  
Examination revealed a normal gait with mild flexion contracture 
of the left knee.  Palpation revealed no tenderness of the medial 
or lateral joint lines, no patella border tenderness and no 
popiteal fossa tenderness.  There was no effusion.  Range of 
motion for the right knee was 0 to 130 degrees and repetitive 
movements of the right knee did not cause any increased pain.  
Varus, valgus, Lachmans, posterior drawer and McMurrays testing 
were all negative.  There was mild crepitus with knee 
manipulations.  

A diagnosis of right tibial plateau fracture status post open 
reduction and internal fixation with subsequent hardware removal 
and quadriceps atrophy was provided.  The examiner noted that an 
additional 5 to 10 degrees loss of range in motion with mild 
weakness but no fatigability or loss of coordination would be 
expected during painful flare-ups.  Additionally, the examiner 
noted that the Veteran would have no limitations in employment as 
a pilot and would be able to maintain his usual and customary 
occupation in that field.

In written statements of record, and during his September 2010 
hearing before the undersigned Acting Veteran's Law Judge, the 
Veteran testified that he was grounded from flight duty in 
January 2006 during his active duty in Afghanistan due to his 
right lower extremity injury.  He further reported that his 
ability to perform his civilian flight duties was limited after 
undergoing a Federal Aviation Administration (FAA) medical 
examination.  The Veteran further testified that due to the delay 
caused by the surgery and rehabilitation, he became non-current 
for flight, thus making it much more difficult to retain flight 
currency, as well as find employment as a civilian aviator.  He 
also stated that the tibial area below the knee bone was very 
sensitive, to the extent that it caused difficulties in 
performing flight duties.

As noted above, the Veteran is currently rated at 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262 for impairment of 
the tibia and fibula.  Under Diagnostic Code 5262, a 10 percent 
rating is warranted for malunion of the tibia and fibula with a 
slight knee or ankle disability, a 20 percent rating is warranted 
for malunion with a moderate knee or ankle disability, and a 30 
percent rating is warranted for malunion with a marked knee or 
ankle disability.  A 40 percent rating is warranted nonunion of 
the tibia and fibula with loose motion, requiring a brace.

In this case, the objective evidence does not demonstrate a 
disability picture commensurate with malunion of the tibia and 
fibula with moderate knee or ankle such as to enable a higher 
rating under Diagnostic Code 5262.  Examinations consistently 
showed no evidence of effusion, swelling, incoordination, or 
fatigability.  Likewise, varus, valgus, Lachmans, posterior 
drawer and McMurrays testing were all negative.  Range of motion 
testing revealed full range of motion in the right knee.  On 
flare-ups, the examiners consistently noted that an additional 
loss of 5 to 10 degrees of flexion would be expected-however, 
this degree of additional limitation still does not equate to 
moderate disability, in light of the fact that the range of 
motion findings prior to repetitive motion were close to normal.  
Thus, DeLuca considerations do not enable an increased rating 
here.  Moreover,  the Veteran denied the use of braces or other 
assistive devices with the exception of a knee sleeve used at 
night.  The October 2008 VA examiner noted that the Veteran did 
complain of pain and stiffness in the right lower extremity, as 
well as noted some mild crepitus on knee manipulation, but also 
indicated that the Veteran had normal gait, was able to stand for 
five to ten minutes and was able to walk up to one and a half 
miles.  

As there is no evidence of malunion of the tibia and fibula with 
moderate knee or ankle disability, a higher rating is not 
warranted under Diagnostic Code 5262.
The Board has also considered whether an increased rating for 
either knee is warranted under Diagnostic Codes 5260 or 5261.  
However, as noted above, the Veteran consistently had full 
flexion as well as extension ranging from 0 to 5 degrees.  The 
examiners also noted that during flare-ups, pain would be 
expected to limit motion an additional 5 to 10 degrees.  As such, 
the range of motion findings detailed above do not reveal a 
disability picture more nearly approximating the criteria for a 
rating in excess of 10 percent for either limitation of flexion 
or extension.  

Again, in reaching this conclusion, the Board has appropriately 
considered additional functional limitation due to factors such 
as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  While acknowledging the 
complaints of right knee pain and stiffness, the objective record 
fails to show that such pain has resulted in additional 
functional limitation such as to enable a finding that the 
disability picture more nearly approximates the next-higher 
rating for either flexion or extension.  

The Board has also considered whether an increased rating for the 
right tibial disability is warranted under any alternate 
diagnostic code.  However, as the evidence fails to establish 
ankylosis, Diagnostic Code 5256 is not for application.  
Similarly, as the evidence fails to demonstrate recurrent 
subluxation or lateral instability, Diagnostic Code 5257 is not 
applicable.  Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.  

The Board has also contemplated whether any separate evaluations 
are applicable here.  In this regard, the Board acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held that a 
claimant who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated for 
functional loss associated with injury to the leg.  However, in 
the present case, the medical findings do not establish loss of 
both flexion and extension to a compensable degree.  Thus, 
assignment of separate evaluations for limitation of flexion and 
extension of the right knee is not appropriate here. 

Further regarding separate ratings, the Board acknowledges 
VAOPGCPREC 23-97, which holds that separate ratings may apply for 
arthritis and instability of the knee.  Specifically, the VA 
General Counsel has held that, when x- ray findings of arthritis 
are present and a Veteran's knee disability is evaluated under 
Code 5257, the Veteran would be entitled to a separate 
compensable evaluation under Diagnostic Code 5003 if the 
arthritis results in at least noncompensable limitation of 
motion.  See VAOPCGPREC 9-98 (August 14, 1998).

In the present case, a separate rating for instability is not 
warranted here, as there was no objective evidence of instability 
of the right knee and varus, valgus, Lachmans, posterior drawer, 
and McMurrays tests were all negative.  Additionally, there are 
no x-ray findings of arthritis in the record.  Thus, a separate 
rating under Diagnostic Code 5257 is inapplicable and there is no 
basis for assignment of a separate rating pursuant to VAOPGCPREC 
23-97 or VAOPCGPREC 9-98.  

The Board has also considered whether an extraschedular rating is 
warranted here.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria for the disability at issue reasonably 
describe the Veteran's disability level and symptomatology.  
Thus, as the Veteran's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is adequate, 
and no referral for an extraschedular evaluation is required.  
Id.

Finally, the Board will consider the Veteran's claim for a total 
rating due to individual unemployability (TDIU) below.  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the claim for a rating in excess of 10 
percent for right tibial plateau fracture status post open 
reduction and internal fixation with subsequent hardware removal 
and quadriceps atrophy.  In making this determination, the Board 
considered the benefit-of-the-doubt doctrine but finds that it is 
inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  TDIU

Under VA laws and regulations, a total disability rating based on 
individual unemployability may be assigned upon a showing that a 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a 
Veteran's level of education, special training, and previous work 
experience, but age and the impairment caused by nonservice-
connected disabilities are not for consideration in determining 
whether such a total disability rating is warranted.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an 
amount of earned annual income that does not exceed the poverty 
threshold determined by the United States Department of Commerce, 
Bureau of the Census, shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

A total disability rating may be assigned where the combined 
rating for the Veteran's service-connected disabilities is less 
than total if the disabled Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  Specifically, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more; if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a showing 
of unemployability alone.  See 38 C.F.R. § 4.16(b).

In this case, the Veteran's service-connected disability includes 
right tibial plateau fracture status post open reduction and 
internal fixation with subsequent hardware removal and quadriceps 
atrophy (rated at 10 percent).  The Veteran's combined disability 
evaluation is 10 percent.  38 C.F.R. § 4.16(a).  This evaluation 
does not meet the initial criteria for schedular consideration 
for the grant of TDIU under 38 C.F.R. § 4.16(a), and the question 
thus becomes whether there exists an extra-schedular basis for 
the grant of entitlement to TDIU.

As noted above, 38 C.F.R. § 4.16(b) allows for TDIU on an extra-
schedular basis only in exceptional cases.  The Board does not 
find the case at hand to be such an instance.  

The record reveals that the Veteran earned a bachelor's degree 
from Oregon Technical Institute in 1997 in Electronics and 
attended graduate studies in electrical engineering and 
mathematics at New Mexico Sated in the late 1990s.  The Veteran 
also graduated from aviation school during his military service 
and was an aviator and helicopter pilot while on active duty.  
The Veteran stated that he has been unable to maintain a job as a 
civilian helicopter pilot due to the residuals of his service-
connected right tibial plateau fracture.  Specifically, he stated 
that due to necessary surgical treatment and rehabilitation after 
his discharge from service to remove hardware from his legs, he 
could not maintain the required flight currency required by the 
FAA to be employed as a civilian helicopter pilot.  

The Veteran also stated during his September 2010 hearing that he 
currently paid his bills by selling motorcycle parts as well as 
went back to graduate school and had finished his thesis, but 
could not find a job in the engineering field.  He currently 
attended manufacturing school, but testified that he would rather 
be flying.  The Board notes however, that unemployment, or 
inability to work in a chosen profession, does not necessarily 
equate with unemployability as contemplated under 38 C.F.R. 
§ 4.16.  The issue in this case is whether the Veteran is capable 
of performing the acts required by any type of gainful employment

The December 2006, VA examiner noted that the Veteran had no 
limitations to physical or sedentary employment, nor did he have 
any specific limitations to his chosen occupation as a helicopter 
pilot.  However, the December 2006 VA examiner did not 
specifically address the affect the orthopedic disability might 
have on the Veteran's employment.  A subsequent October 2008 VA 
examiner indicated that the Veteran was a pilot by training and 
wished to resume his flying career.  However, his main difficulty 
in getting back into flying was the cost of logging the necessary 
flight hours.  The examiner opined that the Veteran would have no 
limitations in employment as a pilot and would be able to 
maintain his usual and customary occupation in that field.  

The Board also notes that the Veteran received a Class 2 medical 
recommendation for flight duty in July 2006.  Further, the 
Veteran testified during his September 2010 hearing that he was 
medically qualified for flight but could not afford to pay for 
the required flight hours out of his own pocket.  

In summary, the Veteran's disability of right tibial plateau 
fracture status post open reduction and internal fixation with 
subsequent hardware removal and quadriceps atrophy is evaluated 
at 10 percent, and as such the Veteran does not meet the 
schedular requirements for a TDIU.  Moreover, the preponderance 
of the competent evidence reflects that his disability would not 
prevent either physical or sedentary employment, but rather the 
Veteran is medically qualified to fly and has no limitations on 
physical or sedentary employment.  Thus, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's service-connected disability alone is of such severity 
as to preclude his participation in all forms of substantially 
gainful employment, such that referral for extraschedular 
consideration is warranted.  Accordingly, entitlement to a TDIU 
is denied.





ORDER

Entitlement to an initial rating in excess of 10 percent for 
right tibial plateau fracture status post open reduction and 
internal fixation with subsequent removal of hardware and 
quadriceps atrophy is denied.

Entitlement to TDIU is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


